DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, in combination with amendments, filed June 17, 2022, with respect to claims 1 and 10 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s amendments render the claims no longer interpreted under 35 USC 112(f).
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus for measuring a surface of an electronic device,, the apparatus comprising, among other essential elements, an analyzer electrically connected to the first light source, the first camera, the second light source, and the second camera through a connector, wherein the analyzer is configured to: deactivate the first light source and the first camera to avoid interference with the second light source and the second camera; activate the second light source and the second camera; control the second light source to irradiate the second light onto the surface; control the second camera to acquire a gloss image for the surface, in combination with the rest of the limitations of the above claim.  Claims 2-9 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Regarding claim 10, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for measuring a surface of an electronic device, the method comprising, among other essential elements, deactivating the first light source and the first camera to avoid interference with a second light source and a second camera; activating the second light source and the second camera; irradiating a second light onto the surface by the second light source; acquiring a gloss image for the surface by using the second light by the second camera, in combination with the rest of the limitations of the above claim.  Claims 11-15 are dependent from claim 10 and therefore are also included in the allowed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holmes (US 2012/0242826) teaches interference from a second light source and camera, in the background, but teaches a solution of a single camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/             Primary Examiner, Art Unit 2877